DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 4 have been considered but are moot because the new ground of rejection over Porter et al. US 2006/0155323 in view of Sepetka et al. US 2008/0281350, and Porter et al. US 2006/0155323 in view of Sepetka et al. US 2008/0281350 in view of Lorenzo et al. US 2019/0223878. 

    PNG
    media_image1.png
    459
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    473
    media_image2.png
    Greyscale
Porter et al. discloses an intrasaccular aneurysm occlusion device having an aneurysm neck bridge comprising a proximal surface with a bowl shape and a distal surface with a funnel shape, and gaps between the proximal and distal surfaces (for example, see annotated figures 3 or 4 below).

 Lorenzo et al. discloses an intrasaccular aneurysm occlusion device having an aneurysm neck bridge comprising a proximal surface with a bowl shape and a distal surface with a funnel shape, and gaps between the proximal and distal surfaces, the gaps between the proximal surface and the distal surface are shaped like footballs, leaf petals, rabbit ears and/or ellipses (for example, see annotated figure 7 below, figures 3A and 8 have similar gaps shown).

    PNG
    media_image5.png
    550
    557
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 discloses “an aneurysm neck bridge which is expanded within an aneurysm sac and covers the aneurysm neck.”  Examiner notes that the aneurysm sac and aneurysm neck is being claimed, and the claim should be amended so that the aneurysm neck bridge is configured to be expanded within an aneurysm sac and covers the aneurysm neck.  Claim 4 is dependent from claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. US 2006/0155323 in view of Sepetka et al. US 2008/0281350.
Regarding claim 2, Porter teaches an intrasaccular aneurysm occlusion device comprising: an aneurysm sac bridge which is expanded within an aneurysm sac and covers the aneurysm neck (for example, figures 3, 4), wherein the neck bridge further comprises a proximal surface with a bowl shape, a distal surface with a funnel shape, and gaps between the proximal surface and distal surface (for example, see annotated figures 3 or 4 below); a proximal lumen, hub, or opening in the opening in the neck bridge (central member 40; figures 3, 4), wherein the proximal surface and the distal surface are joined at the proximal lumen, hub or opening (figures 3, 4, paragraphs 0036, 0037). Examiner notes that the device teaches the proximal and distal surfaces being wires, braids, woven or solid configurations (paragraph 0039) and may be of a variety of shapes or sizes (paragraph 0042), and discloses that the aneurysm devices are capable of functioning as occlusive devices with or without additional embolics being inserted (paragraph 0041), but fails to explicitly disclose how the embolics are inserted or that the and embolic material is inserted through the proximal lumen, hub, or opening into 
    PNG
    media_image1.png
    459
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    400
    473
    media_image2.png
    Greyscale
the aneurysm.
 

However, Sepetka teaches an intrasaccular aneurysm device comprising an aneurysm bridge which is expanded within an aneurysm sac and covers the aneurysm neck (for example, figures 1D, 2D, 3C or 4), the neck bridge comprising a proximal surface with a bowl shape and a proximal lumen, hub, or opening in the neck bridge, embolic material being inserted through the proximal lumen, hub or opening into the sealed aneurysm (for example, embolics 215, figure 3D, embolics 305, figure 4; paragraphs 0190, 0192).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Porter with a proximal lumen, hub or opening in the neck bridge, as taught by Sepetka, as in order to secure the neck bridge within the aneurysm prior to inserting embolic members to fill and occlude the aneursym sac, the embolic members being inserted through the neck bridge which is already in place, to prevent escape of the embolic members through the sealed aneurysm neck.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Porter et al. US 2006/0155323 in view of Sepetka et al. US 2008/0281350, and further in view of Lorenzo et al. US 2019/0223878.
Regarding claim 4, Porter et al. and Sepetka et al. disclose an intrasaccular occlusion device essentially as claimed as discussed above, the proximal and distal surfaces being wires, braids, woven or solid configurations (paragraph 0039) and may be of a variety of shapes or sizes (paragraph 0042), but fails to explicitly disclose wherein the gaps between the proximal surface and the distal surface are shaped like footballs, leaf petals, rabbit ears and/or ellipses.
However, Lorenzo et al. teaches an intrasaccular occlusion device (paragraph 0007, braid being expandable within an aneurysm for treatment) comprising: an aneurysm neck bridge which configured to be is expanded within an aneurysm sac and covers the aneurysm neck (braided structures for example shown within in an aneurysm, figures 3A, 7), wherein the neck bridge further comprises a proximal surface with a bowl shape (outer sac portion 12, figures 3A, 7, 8B), a distal surface with a funnel shape (inner sac segment 13), and gaps between the proximal surface and the distal surface, a proximal lumen, hub or opening in the neck bridge (at proximal end of device, see annotated figure 7 below), wherein the proximal surface and the distal surface are joined at the proximal lumen, hub or opening (see annotated figure 7 below), wherein the gaps between the proximal surface and the distal surface are shaped like footballs, leaf petals, rabbit ears and/or ellipses (for example, see annotated figure 7 below, figures 3A and 8 have similar gaps shown).

    PNG
    media_image5.png
    550
    557
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Porter et al. with a neck bridge with gaps in forming shapes like footballs, leaf petals, rabbit ears and/or ellipses, as taught by Lorenzo et al. as a known configuration for an intrasaccular device within an aneurysm to include gaps shaped as claimed, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorochow et al. US 2021/0085333 discloses a similar intrasaccular occlusion device having a proximal bowl shape 1642 and a distal funnel shape 1646 forming a gap (between surfaces 1642 and 1644) therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771